DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claim 1 in the response filed July 7, 2022, are acknowledged by the Examiner. 
	Claims 1-24 are pending in the current action. 
	Claims 12-24 remain withdrawn.
	Claims 1-11 are under consideration. 
Response to Arguments
With respect to claim 1, Applicant argues that Torrie does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2005/0178393) in view of Chang et al (US 2008/0294083) in view of Siebrant (US 2583895) in view of Torrie (US 2007/0265635).
With respect to claim 1, Bentley discloses A surgical boot system (Fig 6, limb restraint 80, could be used as an anterior boot system as it is L-shaped and concave to fit a user), comprising: an L-shaped … shell having a proximal portion (Annotated Fig 6, L-shaped shell 88 made of plastic with a proximal portion), and a distal portion having an outer distal surface (Annotated Fig 6, distal outer surface); … at least one strap assembly… (Annotated Fig 6, strap assembly); … and enclosed load transmission hoop defining an aperture therethrough connected to and extending around the outer distal surface of the distal portion of the … shell assembly (Annotated Fig 6, enclosed transmission hoop which extends and surrounds the distal outer surface); an attachment point connected to the load transmission hoop (Annotated Fig 6, attachment point 8281 indirectly connected to hoop).
Bentley is silent on an L-shaped rigid shell; a soft liner attached to the rigid shell, extending along at least one of the proximal portion and the distal portion; at least one strap assembly extending around the rigid shell; enclosed load transmission hoop; and wherein the rigid shell is pivotable about the attachment point.  
Chang et al teaches an analogous L-shaped shell ([0009]) that is an L-shaped rigid shell ([0072], rigid); a soft liner attached to the rigid shell, extending along at least one of the proximal portion and the distal portion ([0014], [0023], [0105], inner padding extending along both the proximal and distal portions, may be soft with a soft surface); at least one strap assembly extending around the rigid shell ([0084], straps extend from one side to the other of the shell thus around the shell, straps also attached into slots 134 of the shell and completely go around this portion of the shell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the shell of Bentley to be rigid, with a liner, and with straps as taught by Chang et al in order to better and more comfortably hold the user there in (Chang et al [0072], [0105]).
Bentley/Chang et al discloses the device as discussed above. 
Bentley/Chang et al is silent on an enclosed load transmission hoop; and wherein the rigid shell is pivotable about the attachment point.  
Siebrant teaches an analogous transmission hoop 14/22/26/12 which applies a force to a leg orthosis 60 (Fig 1) wherein the hoop is a rigid and enclosed load transmission hoop (Fig 2, enclosed system, at least partially rigid material- col 1 ln 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hoop material Bentley/Chang et al to be rigid as taught by Siebrant and to be an economical, simple, and effective application of force (Siebrant col 1 ln 15-20).
Bentley/Chang et al/Siebrant discloses the device as discussed above. 
Bentley/Chang et al/Siebrant is silent on and wherein the rigid shell is pivotable about the attachment point.  
Torrie teaches an analogous enclosed load transmission hoop defining an aperture therethrough connected to and extending around the distal portion of the shell (Fig 8, portions 184/206a/206b/112 together are an enclosed loop and create a transmission hoop); an attachment point connected to the load transmission hoop (Fig 7, attachment point 114); and wherein the rigid shell is pivotable about the attachment point (Fig 7, [0048], pivotable around the attachment point 114 via a ball joint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shell and attachment point connection of Bentley/Chang et al/Siebrant to be the ball joint as taught by Torrie in order to better position the shell and the user when the device is in use (Torrie [00005]).

    PNG
    media_image1.png
    1144
    808
    media_image1.png
    Greyscale

Annotated Fig 6, Bentley
With respect to claim 2, Bentley/Chang et al/Siebrant/Torrie discloses The system of claim 1 where the at least one strap assembly comprises a strap having a strap pad connected thereto ([0109], strap 170 with pad 176, pad connected to the strap as it is contained therein).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap of Bentley/Chang et al/Siebrant to have the pad as further taught by Chang et al in order to improve user comfort (Chang et al [0109]).
With respect to claim 3, Bentley/Chang et al/Siebrant/Torrie discloses The system of claim 2, wherein each strap has an adjustment mechanism configured to tension the respective strap assembly around the rigid shell (Chang et al [0110], hook and loop would allow for tension adjustment of straps 170).  
With respect to claim 4, Bentley/Chang et al/Siebrant/Torrie discloses The system of claim 1, wherein the attachment point is a sphere connected to the load transmission hoop by a shaft (Torrie et al [0048], ball joint includes a sphere).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shell and attachment point connection of Bentley/Chang et al/Siebrant to be the ball joint as taught by Torrie in order to better position the shell and the user when the device is in use (Torrie [0005]).
With respect to claim 5, Bentley/Chang et al/Siebrant/Torrie discloses The system of claim 1.
The current combination of Bentley/Chang et al/Siebrant/Torrie is silent on wherein the load transmission hoop is rectangular or D- shaped.  
Torrie further teaches wherein the load transmission hoop is rectangular or D- shaped (Torrie et al Fig 8, foot plate 112 of the hoop 184/206a/206b/112 is flat and portion 184 is rounded forming a D-shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hoop shape of Bentley/Chang et al/Siebrant/Torrie to be D-shaped as further taught by Torrie as it is a shape that does not interfere with the connection with the attachment point and allows for clear viewing and rotation of the ball joint (Torrie [0050]).
With respect to claim 6, Bentley/Chang et al/Siebrant/Torrie discloses The system of claim 1.
The current combination of Bentley/Chang et al/Siebrant/Torrie is silent on further comprising one or more connectors attaching the load transmission hoop to the distal portion of the rigid shell.  
Torrie further teaches further comprising one or more connectors attaching the load transmission hoop to the distal portion of the rigid shell (Terrie et al Fig 9, [0051], loops 192 and 194 attached the hoop 184/206a/206b/112 to the distal portion 180 of the shell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shell and hoop connection of Bentley/Chang et al/Siebrant/Torrie to include connectors as further taught by Torrie in order to better secure the members together (Torrie [0051]).
With respect to claim 7, Bentley/Chang et al/Siebrant/Torrie discloses The system of claim 1, wherein the soft liner is removably attached to the rigid shell (Chang et al, [0099], liner removable and attachable via hook and loop material 140).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the shell of Bentley to be rigid, with a liner, and with straps as taught by Chang et al in order to better and more comfortably hold the user there in (Chang et al [0072], [0105]).
With respect to claim 8, Bentley/Chang et al/Siebrant/Torrie discloses The system of claim 1, wherein the attachment point is configured to interface with a hip distractor apparatus (Torrie et al [0048], Fig 3, Fig 5, attachment point is capable of being interfaced with a hip distractor 100).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shell and attachment point connection of Bentley/Chang et al/Siebrant to be the ball joint as taught by Torrie in order to better position the shell and the user when the device is in use (Torrie [00005]).
With respect to claim 9, Bentley/Chang et al/Siebrant/Torrie discloses The system of claim 1, wherein the proximal portion of the shell is configured to cover only an anterior of a leg and the distal portion of the shell is configured to cover only a dorsal surface of a foot of a patient when in use (Bentley, shell is an L-shape with a concave inner surface, the shell does not have other features that would wrap to the opposing side of a user, the shape would fit only an anterior of a leg a dorsal surface of a foot if a foot was applied to a foot)(Chang et al shows an analogously shaped device with an L-shape and concave inner surface, the device contacts only an anterior of a leg and only a dorsal surface of a foot).  
With respect to claim 10, Bentley/Chang et al/Siebrant/Torrie discloses The system of claim 1, wherein at least one of the distal portion of the shell or the proximal portion of the shell is substantially u-shaped and extends along a longitudinal axis (Bentley Fig 6, both the distal and proximal portions shown to have a substantially u-shape cross section that extends along the length of the device).  
With respect to claim 11, Bentley/Chang et al/Siebrant/Torrie discloses The system of claim 1, wherein the distal portion of the shell extends along a first longitudinal axis and the proximal portion extends along a second and different longitudinal axis (Bentley Annotated Fig 6, distal and proximal portions shown with different longitudinal axes).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786            


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786